 1   MICHAEL G. BAILEY
     United States Attorney
 2   District of Arizona
     JASMINE N. LITTLE
 3   Special Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: (520) 533-0580
     Email: jasmine.n.little.mil@mail.mil
 6   Attorneys for Plaintiff
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
     United States America,
10
                            Plaintiff,                         18-cr-00722-BGM
11
             vs.
12
     James Alan Springer,                          MOTION TO DISMISS INFORMATION
13
                            Defendant.
14
15         THE UNITED STATES OF AMERICA, by and through undersigned counsel,
16   respectfully moves the Court to dismiss the information without prejudice for the above-
17   captioned defendant, and in support thereof, states that in the interest of justice the
18   complaint should be dismissed.
19         Respectfully submitted this 9th day of September, 2019.
20
                                             MICHAEL G. BAILEY
21                                           United States Attorney
                                             District of Arizona
22
                                             s/Jasmine N. Little
23                                           JASMINE N. LITTLE
                                             Special Assistant United States Attorney
24
     Copy of the foregoing served electronically
25   or by other means this 9th day of September, 2019:
26   All ECF Participants
27
28
